FILED
                            NOT FOR PUBLICATION                                JAN 19 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


TADESSE AYLEKA AYELE,                            No. 09-73112

              Petitioner,                        Agency No. A028-616-106

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER JR., Attorney General,

              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted January 11, 2011**
                                Seattle, Washington

Before: GRABER and M. SMITH, Circuit Judges, and BENITEZ, *** District
Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Roger T. Benitez, United States District Judge for the
Southern District of California, sitting by designation.
      Petitioner Tadesse Ayleka Ayele petitions for review of an order by the

Board of Immigration Appeals (“BIA”) that dismissed his appeal of an immigration

judge’s denial of protection under the United Nations Convention Against Torture

(“CAT”) and also denied his motion to remand for an adjustment of status.

      Petitioner is not a member of the Ethiopian People’s Revolutionary Party

(“EPRP”), does not provide financial support for the EPRP, and his name does not

appear on any EPRP list. Petitioner also has not suffered harm by or with the

acquiescence of the Ethiopian government, nor has he received threats of such

harm. Accordingly, substantial evidence supports the BIA’s denial of CAT

protection. See Morales v. Gonzales, 478 F.3d 972, 983 (9th Cir. 2007).

      The BIA also did not abuse its discretion by denying Petitioner’s motion to

remand, as Petitioner was statutorily ineligible for an adjustment of status or a

waiver of inadmissibility. See Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th

Cir. 2008).

      The petition for review is DENIED.




                                           2